        Case 1:19-cv-06631-GHW Document 107 Filed 04/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JOSEPH SPADAFORA and GUDELIA LEVINE,                             Civil No.: 19-cv-6631 (GW)


                                        Plaintiff,

                -against-

THE STANDARD FIRE INSURANCE
COMPANY,

                                            Defendant.
        --------------------------------------------------------------x
                                 PLAINTIFFS’ NOTICE OF MOTION

        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and exhibits

appended thereto, and upon all prior proceedings, pleadings and filings in this action, plaintiffs

will move before this Court at the United States Courthouse for the Southern District of New York,

before the Honorable Gregory Woods, United States District Judge, for an Order in limine

prohibiting Nicholas Rago from providing any testimony of an expert nature at trial, including

the amount of and basis for his damage estimate, that he is prohibited from making any

reference at trial whatsoever to conversations with Doug Dodge, to replace Trial Exhibits 13

and 14, and all other relief that is just and proper.

Dated: New York, New York
       April 30, 2021

                                                        LAW OFFICES OF
                                                        ERIC DINNOCENZO

                                                By:     s/Eric Dinnocenzo______
                                                        Eric Dinnocenzo (ED 3430)
                                                        Attorney for Plaintiff
                                                        469 Seventh Avenue, Suite 1215
                                                        New York, NY 10018
                                                        (212) 933-1675
                                                        eric@dinnocenzolaw.com
